DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.


Application Status
The claim set filed August 18, 2022 contains no changes from the claim set filed March 15, 2022.  Claims 1, 3-5, 7-18 are currently pending.  Claims 7-14 and 16-18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  The restriction requirement is still deemed proper and therefore made FINAL. 
As detailed in the previous office action mailed May 18, 2022, claims 1, 3-5 and 15 contain subject matter not present in the certified copy of SG10201608681P, submitted April 16, 2019.   As such, the effective filing date for claims 1, 3-5 and 15 is the PCT international filing date, October 17, 2017.  Intervening reference Xie (US US20180163188, filed June 11, 2017) is a prior art reference for claims 1, 3-5 and 15.
Applicant’s arguments have been thoroughly reviewed (see “Response to Arguments” section below).  Applicants argue that Doudna’s generic teachings of “deletion of amino acid residues into or out of a Cas9 protein, domain, or motif may be performed singly, such as one at a time, or multiply, such as more than one at a time" and "one or more amino acid residues maybe inserted or deleted at or from multiple locations" are speculative at best and not enabling (page 10, last ¶).  This argument has been fully considered.  While Doudna’s suggestion would certainly motivate the skilled artisan to test Cas9 mutants with deletions in multiple domains, Xie’s working example of a Cas9 homolog containing two domain deletions is more suggestive of the claimed deletion mutants.  Therefore, the previous rejections of claims 1, 3-5 and 15 are withdrawn.  However, the claims are not  in condition for allowance for the reasons that follow.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (WO 2016196655 A1, effectively filed June 3, 2015), in view of Nishimura (Nishimasu et al., Cell (2014), Vol 156, 935–949), Xie (US 20180163188, filed June 11, 2017) and Doudna (WO 2015103153 A1, published July 9, 2015), and evidenced by BLAST#1, BLAST#3 and BLAST#4 (Blast pairwise alignment #1, Basic Local Alignment Search Tool, NCBI, [retrieved from internet Dec 10, 2021] https://blast.ncbi.nlm.nih.gov/Blast.cgi).

Claim 1 is directed to a polypeptide “comprising” a deletion of specific amino acids in SpCas9.  This open language indicates that the claim encompasses Cas9 polypeptides with deletions of the indicated amino acids, as well as larger deletions that include the recited amino acids.

Regarding claim 1, SEQ ID NO: 1 of the instant application is Streptococcus pyogenes Cas9 (SpCas9 or SpyCas9).  Sternberg teaches a Streptococcus pyogenes Cas9 with SEQ ID NO:2 that has at least 50% sequence identity to SEQ ID NO: 1 in the instant application (BLAST pair wise alignment #1). Sternberg also teaches that the HNH domain of SpCas9 is composed of residues 775 - 909 (FIG 5A). Sternberg teaches a HNH-Cas9 polypeptide that is missing amino acids 769-918 retains DNA binding activity (FIG 10A, 11A-B).  Sternberg teaches that "a suitable deletion within the HNH domain can be of any size.  For example, a deletion within the HNH domain can be a deletion of one or more amino acids of the HNH domain" including "100 or more amino acids, or 150 or more amino acids" (¶ 0067). 
Sternberg does not teach SpCas9 with additional deletions in the REC1 domain, REC2 domain, REC3 domain or RuvCIII domain.
Nishimasu teaches Streptococcus pyogenes Cas9 (SpCas9) (Abstract; Fig 1A), and therefore teaches a polypeptide with at least 50% sequence identity to Streptococcus pyogenes Cas9 in SEQ ID NO:1.  Nishimasu also teaches that the REC2 domain of SpCas9 includes residues 180-307 (page 937, ¶6; Fig 1A).  Nishimasu teaches a REC2-SpCas9 polypeptide that is missing amino acids 175-307 is capable of binding DNA and creating indels (Fig 2B).  Nishimasu also teaches “the REC2 domain does not contact the bound guide:target heteroduplex. We thus hypothesized that truncations in the REC lobe could be tolerated.  As expected, a Cas9 mutant lacking the REC2 domain (175–307) retained 50% of the wild-type Cas9 activity” (page 938, ¶1).  Nishimasu also teaches that the crystal structure of Cas9 provides “a useful scaffold for the rational engineering of Cas9-based genome modulating technologies. For example, we created an S. pyogenes Cas9 truncation mutant that will facilitate the packaging of Cas9 into size-constrained viral vectors for in vivo and therapeutic applications” (page 947, ¶ 4).  
Xie teaches dSpCas9 (SEQ ID NO 8, page 5), which has at least 50% identity to SEQ ID NO 1 in the present application (BLAST pair wise alignment #3).  Xie also teaches SEQ ID 9, which is also at least 50% identical to SEQ ID NO 1 in the instant application (BLAST pairwise alignment #4), and is dSpCas9 with a REC-C deletion that is missing the C-terminal residues (501-710) of the REC1 domain ("mini-dSpCas9; ¶0029).  Xie teaches dSpCas9 with the REC-C deletion is capable of binding DNA (FIG 2).  The deleted domain of Xie is larger than the claimed deleted REC1-c domain, and therefore encompasses the claimed REC1-c deletion.  Xie also teaches deleting two domains within the SpCas9 homolog, Staphylococcus aureus Cas9 (SaCas9) (Figure 3).  Xie teaches that SaCas9 missing both the HNH domain and an equivalent REC-C domain retains DNA binding activity (Figure 3, miniCas9-3; [0031]).  Xie teaches that although miniCas9-3 only retains 0.6% of transactivation activity ([0031]), the transactivation activity of miniCas9-3 can be increased 100-fold by making small changes in the RNA PolIII terminator sequence that drive guide RNA expression ([0033], FIG 5).  Thus, Xie’s teaching indicates that guide RNA expression and not DNA-binding affinity of miniCas9-3 was the cause of low transactivation activity in the assay depicted in Figure 3.  Additionally, Xie teaches the linker used in place of the missing REC-C domain can affect the activity of mini-SaCas9-3 ([0031]).  This indicates that the deletion of the REC-C domain in isolation does not abolish Cas9 DNA binding.  Finally, Xie teaches “Recent structural studies of SpCas9, SaCas9 and Acidaminococcus sp. Cpfl (AsCpfl) have elucidated functions of conserved domains among these class 2 CRISPR effectors, including HNH/NUC and RuvC nuclease domains that respectively cleave complementary and non-complementary DNA strands, a recognition (REC) domain, and a protospacer adjacent motif (PAM) interacting (PI) domain.  Interestingly, truncated SpCas9 mutant by deleting either the HNH or the REC2 domain retain nearly intact DNA binding activity or half of cleavage activity. These results highlight the possibility to further downsize the wild-type Cas9 to a minimal Cas9 (mini-Cas9) that has only DNA binding activity but no DNA cleavage activity, which allows accommodating additional DNA template, effector domains and control elements in a single AAV vector” (¶ 0010).
Doudna teaches the crystal structures and comparative analysis of two Cas9 orthologues, SpCas9 and the smaller Actinomyces naeslundii Cas9 (AnaCas9) (Examples 1-4, [00136]­[00171]). Doudna teaches "sites identified for the deletion of amino acid resides that do not alter Cas9 activity ... are useful, for example in producing a smaller or more compact Cas9 polypeptide" ([00134]). Doudna further teaches that "Insertion or deletion of amino acid residues into or out of a Cas9 protein, domain, or motif may be performed singly, such as one at a time, or multiply, such as more than one at a time" and "one or more amino acid residues maybe inserted or deleted at or from multiple locations" ([00104]). Finally, Doudna teaches that several stretches of amino acids in the REC domain are not retained in the smaller AnaCas9 ortholog (Figure 11B).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the HNH deletion taught in Sternberg with either the REC2 deletion of Nishimasu or the REC-C deletion of Xie.  It would have amounted to a simple combination of known domain deletions of Cas9 that are capable of binding DNA by known means to yield predictable results.  All three single-domain Cas9 deletions, HNH-SpCas9 (769-918), REC2-SpCas9 (175–307) and REC-C-SpCas9 (501-710), retain DNA-binding activity (Sternberg, FIG 11A-B; Nishimura Fig 2B; Xie Fig 2).  Because Xie teaches that deleting two domains in the related SaCas9 can retain DNA binding activity, it would have been predictable that a SpCas9 mutant containing the HNH deletion with either of the REC2 or REC-C deletion would also retain DNA binding activity.  One would have been motivated to copy Xie’s double-domain deletion approach and apply it to SpCas9 because Doudna teaches “sites identified for the deletion of amino acid resides that do not alter Cas9 activity ... are useful, for example in producing a smaller or more compact Cas9 polypeptide.”  One would have been motivated to combine the deletions in order to make a smaller SpCas9 that retains DNA binding activity to facilitate packaging into viral vectors as taught in both Nishimasu and Xie.  
It is noted that 1) the claimed HNH-Cas9 deletion is smaller than Sternberg’s HNH-Cas9 deletion and 2) the claimed REC1-c-Cas9 deletion is smaller than Xie’s REC-C-Cas9 deletion.  Thus, the deletions in Sternberg and Xie encompass the claimed HNH and Rec1-c deletions, respectively.  Although the REC2-Cas9 mutant taught in Nishimura (180–307) is not specifically (180–308)-Cas9, it would have been obvious to try to also delete a single additional amino acid since there are a finite number of possible REC2 deletion mutants, which includes the claimed mutant.  First, the N-terminal deletion residue (position 180) aligns with Nishimasu’s REC2 domain assignment (Fig. 1A).  Second, the C-terminal residue of the deletion in the instant application (position 308) is only one position away from the C-terminal residue in Nishimasu’s REC2 mutant.  Third, Doudna teaches that amino acids 307 and 308 of SpCas9 are not conserved in AnaCas9.  Sternberg, Nishimasu, Xie and Doudna all teach the domain organization and crystal structure of SpCas9, along with assays to determine DNA-binding activity of Cas9 deletion mutants.  One skilled in the art therefore had sufficient guidance to determine likely deletions that would retain DNA-binding.  The skilled artisan could also have tested the different deletion mutants to determine if the smaller SpCas9 versions retained DNA-binding.  The art’s combing teachings about relevant assays would have provided the person of ordinary skill in the art with a reasonable expectation of success in generating the claimed polypeptide.  

Regarding claim 5, SEQ ID NOs 21 and 22 corresponds to the REC1-c HNH and REC2 HNH mutants, respectively of SEQ ID NO 1 (SpCas9) as indicated by Table 1 of the specifications.  The teachings of Sternberg, Nishimura, Xie and Doudna are recited above as for claim 1.    The obviousness of combining the single mutants of Sternberg, Nishimura and/or Xie are described above for claim 1.

Regarding claim 15, Sternberg (Fig 1), Doudna (Fig 1), Xie (Fig 1), and Nishimasu (Fig 1) teach SpCas9 with a guide RNA.   


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (WO 2016196655 A1, effectively filed June 3, 2015), Nishimasu (Nishimasu et al., Cell (2014), Vol 156, 935–949) Xie (US 20180163188, filed June 11, 2017), and Doudna (WO 2015103153 A1, published July 9, 2015), as applied to claim above 1 and as evidenced by BLAST#1, BLAST#3, and BLAST#4, in further view of Zhang (US 10,876,100 B2, effectively filed June 18, 2015). 

The teachings of Sternberg, Nishimura, Xie, and Doudna are recited above as applied to claim 1.  
Sternberg also teaches Cas9 with various missense mutations and that two independent missense mutations can be combined in a Cas9 mutant without Cas9 losing DNA binding activity (FIG. 7).  
Sternberg, Nishimasu, Xie, and Doudna do not teach the missense mutations recited in claims 3 and 4, or a missense mutation combined with the HNH, REC2 or REC-C deletion mutants.
However, Zhang teaches SpCas9 with the missense mutation N14K (Example 12, col 465) retains DNA binding activity since it is capable of creating indels at the target site (FIG 14).  Zhang also teaches that the N14K missense mutation has a much higher on-target modifying efficiency (~50%) than wild type Cas9 (~28%; compare FIG 11A, Emx1.3 with FIG 14).  Zhang teaches modifying SpCas9 or SpCas9 variants by substituting neutral amino acids that contact or are in close proximity to the target DNA with positively charged amino acids like lysine (column 26, lines 7-20).
It would have been obvious to one skilled in the art to combine Sternberg’s HNH-Cas9 (769 – 918), with either Nishimasu’s REC2-Cas9 or Xie’s REC-C-Cas9, along with Zhang’s N14K missense mutation.  It would have amounted to a combination of prior art elements according to known methods to yield predictable results.  All four single mutations retain DNA-binding activity (Sternberg, FIG 11A-B; Xie FIG 2; Zhang FIG 11A; Nishimasu Figure 2B).  Additionally, Xie’s SaCas9 HNHREC-C-Cas9 double mutant retains DNA-binding activity (Xie, Figures 3 and 5).  Thus, it would have been predictable that a mutant containing two domain deletions and the N14K missense mutation would also retain DNA binding activity since Doudna, Sternberg and Xie teach or suggest that deletion of amino acids and/or combination of missense mutations can be performed multiply and from multiple locations in Cas9 proteins.  One would have predicted that the N14K could be added to double domain deletion mutants because Zhang teaches the substitutions can be made in either SpCas9 or mutated/modified SpCas9.  Thus, Zhang recognizes the engineering of SpCas9 can encompass making modifications of already modified SpCas9 variants.  One would have been motivated to add the N14K missense mutation of Zhang to the double domain deletion mutants since the N14K mutation allows for higher efficiency of targeting to the desired sequence (Zhang, FIG 11A and 14).    


Response to Arguments
Applicants argue that one skilled in the art would not deviate from the teachings of Sternberg, Xie and Nishimasu because the PHOSITA is one of ordinary skill and would take a conservative approach in new and unpredictable art (page 7, ¶3).  This argument has been fully considered, but is not persuasive.  First, by the effective filing date of the claimed invention, October 2017, Cas9 engineering was well-established in the art.  Crystal structures of at least three Cas9 homologs had been published: SpCas9 and SaCas9 by Nishimasu and colleagues, and AnaCas9 by Doudna and colleagues.  Amino acid alignments of at least eight Cas9 homologs were published indicating conserved residues in larger and smaller Cas9s (Doudna, Figure 11).  SpCas9 deletion mutant creation and analysis was routine as evidenced by Nishimasu, Xie and Sternberg.  Second, a basic, ordinary approach to protein engineering is one of rational design by building on the available knowledge of protein structure and function.  No additional rational design, engineering, or library screen is needed.  Because at least three of the claimed SpCas9 domain deletions were previously characterized, and the benefit of a smaller Cas9 was repeatedly articulated, one of ordinary skill would have been motivated to combine the deletions in order to create a smaller SpCas9.   Furthermore, because SpCas9 domain deletions were also known to retain Cas9’s DNA binding activity, the PHOSITA would have had a reasonable expectation that the double deletions would also retain some DNA activity.  Applicants provide no evidence to support their contention that a person of ordinary skill in the art, armed with this specific information about SpCas9 structure and function, would have needed to “adopt a conservative attitude.”  

Applicants argue that because Sternberg and Nishimasu were concerned with deletions that affect cleavage activity, one skilled in the art would not have applied their teachings to design an SpCas9 deletion mutant that retained DNA binding activity (pages 8-9).  This argument has been fully considered but is not persuasive.  First, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Second, the crystal structure and mechanism of Cas9 cleavage were well known in the art by 2017.  One skilled in the art would have recognized that deletion mutants that retain DNA cleavage must first bind DNA.   A skilled artisan looking to reduce the size of SpCas9, which was a recognized problem in the art, would have looked to any teaching of SpCas9 regions that could be deleted and still retain DNA and/or cleavage activity for guidance on what regions to remove.  The fact that Sternberg and Nishimasu focus on deletions that retain or remove DNA cleavage activity would help inform the skilled artisan what domains to delete.  Nishimasu even suggests that the deletions in the REC domain would be useful to make smaller SpCas9 constructs.  Finally, Nishimasu encourages the skilled artisan to use the SpCas9 crystal structure as a tool for rationally designing SpCas9, which is precisely what Applicants did to choose regions for deletion and missense mutations for increasing DNA binding (page 40, ¶1). 

Applicants argue that because Sternberg did not combine the HNH and RuvCIII deletions, one skilled in the art would conclude that making double deletions was not recommended (page 9, ¶3-4).  This argument has been fully considered but is not persuasive because it is not supported by evidence.  In part, Sternberg’s objective was to determine the contribution of individual domains to SpCas9 cleavage to create a nickase Cas9 ([0007]).  To this end, it would not have been necessary to make the double domain deletion.  Future experiments in this field, however, would not have been so limited—if skilled artisans only remade what others had already tested, the progress of science would cease.  Because the domain deletions and missense mutations were already known in the art, it would have taken ordinary skill and innovation to combine them.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.”  MPEP 2143, part (I)(E) (quoting KSR, 550 U.S. at 421).  This principle is the basis of experimental science. 

Applicants argue that the Examiner cannot use the disclosure to hunt through prior art and combine them as claimed.  Applicants cite In re Laskowski as well as W.L. Gore & Associates, Inc. v. Garlock Inc.: “To imbue one of ordinary skill in the art with knowledge of the invention in suit, when no prior art reference or references of record convey or suggest that knowledge . . .” (page 9, ¶4).  This argument has been fully considered, but is not persuasive. Four references in the prior art provide 1) at least three of the claimed deletions, 2) at least one of the claimed missense mutations, 3) the crystal structure to initiate rational design, and 4) the motivation to combine deletions.  Thus, the obviousness rejection provides “the prior art references that suggest the knowledge” disclosed by Applicants, as required by Gore.  In addition, Gore was decided in 1983, and Laskowski was decided in 1989, both well before the Supreme Court clarified the standard for obviousness in KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Applicants have not explained why those earlier-decided cases are compatible with KSR’s “flexible approach to providing reasons for obviousness.” KSR made clear that the Federal Circuit’s teaching-suggestion-motivation test “overemphasiz[ed] ‘the risk of courts and patent examiners falling prey to hindsight bias’ and as a result applying ‘[r]igid preventative rules that deny factfinders recourse to common sense.’”  KSR, 550 U.S. at 404; see MPEP 2141, part (I).

Applicants argue that at best Doudna provides the introduction of alanine substitutions at specific sites and teaches away from making substitutions at several locations based on Figure 12 (page 10 – page 11, ¶1).  These arguments have been fully considered but are not persuasive.  First, Doudna explicitly teaches that deletions can be made multiply from various locations.  Applicants argue that this teaching is not enabling because Doudna does not provide locations; however, this is also not persuasive because Doudna is combined with prior art references that do provide the guidance for deleting domains that retain DNA binding activity.  Doudna is relied upon for teaching that deletions can be combined from multiple locations.  Second, the double triple-substitution mutant in figure 12 that does not retain cleavage activity contains substitutions within the TOPO domain, which is not a claimed deletion domain or any of the claimed missense mutations.  Therefore, Doudna’s teaching is also relevant for what triple substitution mutations not to combine.  

Applicants argue that Examiner has not articulated why the combination of domain deletions would have been obvious (page 11, ¶2).  This argument has been fully considered and is not persuasive.  Both the previous office action and the current rejections fully articulate why the combination of known domain deletions would have been obvious and would also be predicted to bind DNA.  The teachings of the references are clearly articulated.  The rationale for combination of deletions, that is to make a smaller SpCas9 for ease of introducing the gene-editing technology via current viral vectors, is also articulated.  Additionally, Xie demonstrates a double deletion of a SpCas9 homolog, which one skilled in the art would have recognized could be applied to SpCas9 based on the similar domain structure and homology.

Applicants argue the DNA-binding activity of their double domain deletions do not “merely perform the function that each element performs separately” (page 11, ¶3).  This argument has been fully considered, but is not persuasive.  Sternberg, Nishimasu and Xie all teach that the single domain deletions retain DNA-binding activity, which is the only functional requirement of the double deletions.  Applicants disclose that the double mutants retain some level of DNA binding activity.  For instance, Applicant discloses the HNHREC2 and HNHRec1-c mutants retain less than 10% of the activity of wildtype Cas9 or the HNH single mutant (Figure 8).  The disclosed DNA-binding activity is very low compared to that of the domain deletion in the prior art.  Sternberg teaches deleting the HNH domain results in no loss of DNA binding activity in vitro (FIG 11A).  Xie teaches the REC-C retains 66% of DNA binding activity as measured by gene activation (Fig 2).  Nishimasu teaches the REC2 deletion retains at least 50% DNA binding activity, because DNA binding activity is required for cleavage (Figure 2B).  With retention of binding activity of each of the single deletions, the skilled artisan could reasonable expect some level of DNA binding activity when combing the domain deletions.  Thus, the double mutants do perform the function of each component individually.

Applicants argue that there is no motivation to combine the domain deletions in the prior art (page 11, ¶3 – page 12, ¶2).  This argument has been fully considered but is not persuasive.  First, as explained in the previous office action (page 12, ¶2), “Combining prior art elements according to known methods to yield predictable results” is an exemplary rationale to support a conclusion of obviousness without the need for some teaching, motivation of suggestion.   See MPEP 2141.III.  Nevertheless, three different references, Xie, Doudna and Nishimasu, teach the benefit of making smaller versions of SpCas9 for delivery via viral vectors with small payloads.  Thus the prior art provides ample motivation for combining the domain deletions and substitutions known in the prior art.      

Applicants argue that the double deletions with substitutions in claims 3 and 4 are not obvious because the principle of combining missense mutations with domain deletions for the purpose of rescuing the DNA binding activity is not taught in the prior art (page 12, ¶4-6).  This argument has been fully considered but is not persuasive.  First, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Second, as indicated the previous office action, Applicant's argument is directed to functions of the missense mutations that are not claimed (page 13, ¶2). There is no functional limitation in claims 3-4 for the missense mutation to increase the binding affinity of deletion mutants.  Third, Zhang teaches making substitutions in residues that contact or are in the vicinity of the target DNA to increase SpCas9 activity.  Zhang explicitly teaches that such substitutions can be made in SpCas9 or mutated versions of SpCas9.  Thus, Zhang envisions making the substitutions in mutant SpCas9 variants.  From this teaching, one skilled in the art would recognize the decreased DNA binding activity of the REC deletion mutants in Nishimasu and Xie compared to wild type and look to the prior art to determine what other changes can be made to strengthen DNA binding and/or cleavage.  

Applicants argue that because the dSaCas9 HNH, REC double mutant retained only 0.6% of the transactivation activity (i.e., a measure of DNA binding) in Figure 2, Xie teaches away from combining the HNH and REC domain deletions (page 13).  This argument was fully addressed in the previous office action (¶ spanning pages 13-14).  Xie indicates that the low transactivation activity is due to low expression of the guide RNA and not the SaCas9 double mutant since the transactivation activity of mini-SaCas9-3 is increased by 100-fold by making changes in the PolIII promoter (see Figure 6, [0033]-[0034] in Xie).


Conclusion
Claims 1, 3-5 and 15 are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600